UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-124704 ENVIRONMENTAL INFRASTRUCTURE HOLDINGS CORP. (Exact name of registrant as specified in its charter) Delaware 32-0294481 (State or other jurisdiction of incorporation (I.R.S. Employer or organization) Identification No.) Four Tower Bridge 200 Barr Harbor Drive, Ste. 400 West Conshohocken, PA19428 (Address of Principal executiveoffices) Issuer’s telephone number: (866) 629-7646 Securities registered under Section 12(b) of the “Exchange Act” Common Share, Par Value, $.0001 (Title of each Class) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESoNOx Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NOx Number of shares of Environmental Infrastructure Holdings Corp Common Stock, $.001 par value, outstanding as of Mar 13, 2012:1,581,569 Number of shares of Environmental Infrastructure Holdings Corp Preferred Stock, $.001 par value, outstanding as of Mar 13, 2012:6,948,810 Table of Contents ENVIRONMENTAL INFRASTRUCTURE HOLDINGS CORP. Form 10-Q Table of Contents Page PART I. FINANCIAL INFORMATION Item 1 Financial Statements: 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Stockholders’ Deficit 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 4 Controls and Procedures 30 Item 4T Controls and Procedures 30 PART II. OTHER INFORMATION Item 1 Legal Proceedings 31 Item 1A Risk Factors 31 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6 Exhibits 32 SIGNATURES 33 Table of Contents Part I – FINANCIAL INFORMATION Item 1 – FinancialStatements (unaudited and unreviewed) Environmental Infrastructure Holdings Corp. Consolidated Balance Sheets As of June 30, 2012 and December 31, 2011 (Unaudited and unreviewed) Q2 2012 (unaudited and unreviewed) ASSETS Current Assets Cash and cash equivalents Accounts receivable, net of allowance for doubtful accounts of $205,000 and $205,000, respectively Inventory Prepaid expenses and other current assets - - Total Current Assets Property and equipment, net of accumulated depreciation and amortization Intangible assets, net of accumulated amortization and impairment allowances Total Assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Current portion of debt Current portion of secured promissory note payable to related party Accounts payable Accrued expenses Accrued compensation Accrued interest Total Current Liabilities Long term portion of debt Long term portion of secured promissory note payable to a related party Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Preferred stock, $.0001 par value; authorized 25,000,000 shares, 6,948,210 issued Common stock, $.0001 par value; authorized 125,000,000 shares: issued and outstanding 1,581.569 and 538,039 shares respectively) 54 Committed to be issued 3,134,152 and 0 shares respectively 7 7 Additional paid in capital Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholder's Deficit See accompanying notes to consolidated financial statements. 3 Table of Contents Environmental Infrastructure Holdings Corp. Consolidated Statements of Operations For the Six Months Ended June 30, (Unaudited and unreviewed) Three Months Three Months Six Months Six Months Revenues Cost of Revenues Gross Profit Operating Expenses Marketing costs associated with future product development and sales incurred on acquisition of Tower Turbines, Inc. (Note 9) - - Selling, general and administrative expenses Operating Loss ) Other (Expense) Income Interest Expense ) Interest Income 0 1 0 1 Gain on settlement of debt - - Total Other (Expense) Income ) ) ) Loss from Continuing Operations before Income Tax Provision ) Income tax provision - Loss from Continuing Operations ) Loss from Discontinued Operations, net of income tax - - - ) Net Loss ) Loss per common share, basic and diluted: Loss from continuing operations ) Loss from discontinued operations - - - Net Loss ) Weighted average number of common shares outstanding, basic and diluted See accompanying notes to consolidated financial statements. 4 Table of Contents Environmental Infrastructure Holdings Corp. Consolidated Statements of Stockholders' Deficit For the Six Months Ended June 30, 2012(Unaudited and unreviewed)and for the Year Ended December 31, 2011 Series A Preferred Stock Common Stock, $.0001 Par Value Issued Shares Issued Shares Shares Committed to be Issued Additional Paid Accumulated Total Stockholders' Shares Par Value Shares Par Value Shares Par Value In Capital Deficit Deficit Balance, December 31, 2009 - - $
